Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filing by applicants on 05/05/21. 
Claims 16 and 20 are amended
Claims 7 and 19 are cancelled
No claims are added
Claims 1-6, 8-18, and 20-21 are pending

Note:
* Applicants have submitted 2 sets of claims on 05/05/21 along with 2 sets of remarks. It looks like the 2 sets of claims or remarks are exactly the same, so it is unclear why 2 sets of claims and remarks were submitted on the same day.
Claims 1-6, 8-18, and 20-21 have previously overcome the rejection under 35 U.S.C. 101. The claims recite a particular application and as such have not been rejected in the 101 rejection below. Here, the claim limitations recite “further comprising a robotic repair system that automatically repairs the equipment responsive to receiving a signal from the one or more processors based on the maintenance schedule” integrate the abstract idea into a practical application. The additional elements in the claims above, apply, rely on, or use the judicial exception in a manner that imposes a 

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yitbarek; Anbessie A. et al. (US 20100070237), further in view of Lewis, Michael W. (US 2005/0038579) and Froom; Douglas Allen et al. (US 2013/0261876).

As per claims 1 and 11: Yitbarek shows:
A method (Yitbarek shows: [0002], [0007]) comprising:
A system (Yitbarek shows: [0002], [0007]) comprising: 
one or more processors (Yitbarek shows: Fig. 4, 404, “Processor Unit”), and 
a memory having executable instructions accessible by the one or more processors, wherein, responsive to execution of the instructions, the one or more processors configured to (Yitbarek shows: [0038], memory, also see [0049]-[0054]):
Regarding the claim limitations below:
“obtain identification data associated with equipment, usage data indicative of usage of the equipment (Yitbarek shows: [0082], Fig. 14, where Flight hours reads on “usage of equipment”) and a maintenance frequency requirement for the equipment, the maintenance frequency requirement for the equipment dictating a first lower limit on a frequency at which the equipment is to be one or more of repaired or inspected”
Yitbarek shows:
obtain identification data associated with equipment”, usage data indicative of usage of the equipment (Yitbarek shows: [0082], Fig. 14, where Flight hours reads on “usage of equipment”), and a maintenance frequency requirement for the equipment, the maintenance frequency requirement for the equipment dictating a “first lower limit(Yitbarek shows: [0046]-[0047], Fig. 3, # 304, “scheduled maintenance data”, #310, “engineering data – specifications, - circuit programs”. Further in [0060]: shows factors that influence maintenance including an environment surrounding the component, frequency of utilization of the component), 
In the claim above, it should be noted that even though Yitbarek shows maintenance frequency being used to determine why anomalies exist in the maintenance of the equipment and also in the potential risk calculations, Yitbarek does not explicitly show “a lower limit” in the claim above. 
However, secondary reference Lewis shows “a lower limit” at least in [0058]. Here, Lewis shows in [0058]: the Set Snooze Criteria 116 can be replaced by Select Parameter(s) to Monitor and Rule(s) to Establish Severity Limits 164 (FIG. 3(C)), Select Events to Act as Triggers 166 (FIG. 3(D)), or Select User Defined Criteria to Act as Trigger 168 (FIG. 3(E)). Here, Lewis shows multiple options that can be set as the first and/ or the second lower limit.
Reference Yitbarek and Reference Lewis are analogous prior art to the claimed invention because both primary reference and secondary reference perform data analysis for maintenance of equipment.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Lewis in the system of Yitbarek, in order to provide for a system that allows predictive maintenance as a strategy based on measuring the condition of equipment in order to assess whether it will fail during some future period, and then taking appropriate action to either prevent the failure or make allowance for the anticipated equipment downtime as taught by Reference Lewis (see at least in [0010]) so that the process of maintenance optimization can be made more efficient and effective.
In the claim above, it should be noted that even though Yitbarek does not explicitly show “identification data for equipment” in the claim above. 
However, secondary reference Lewis shows “identification data for equipment” at least in [0050]: equipment ID. 
Reference Yitbarek and Reference Lewis are analogous prior art to the claimed invention because both primary reference and secondary reference perform data analysis for maintenance of equipment.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Lewis in the system of Yitbarek, in order to provide for a system that allows predictive maintenance as a strategy based on measuring the condition of equipment in order to assess whether it will fail during some future period, and then taking appropriate action to either prevent the failure or make allowance for the anticipated equipment downtime as taught by Reference Lewis (see at least in [0010]) so that the process of maintenance optimization can be made more efficient and effective.
Regarding the claim limitations below:
“one or more of create or modify a digital twin of the equipment based on the identification data, the digital twin representing a digital copy of the equipment, wherein one or more potential or hypothetical conditions of the equipment based on the usage data are configured to be applied to the digital twin of the equipment to determine a usage maintenance requirement of the equipment, the usage maintenance requirement dictating a second lower limit on the frequency at which the equipment is to be one or more of repaired or inspected;”
In the claim limitation above, Yitbarek shows repair and maintenance schedule optimizing, but does not explicitly show “create or modify a digital twin of the equipment”. Based on applicants’ specification, the limitation above is reasonably understood as digital simulation (see spec. [0013]-[0014]). Further, Reference Lewis also does not show “create or modify a digital twin of the equipment”.
Reference Froom shows “create or modify a digital twin of the equipment” at least in ([0101]-[0102], [0121]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Froom in the system of Yitbarek, in order to provide for a system that allows repairing or monitoring defects detected on the plurality of candidate airplanes; conducting a trend analysis by analyzing collective defect data obtained from inspecting of plurality of candidate airplanes; and maintaining the airplane fleet, which includes plurality of candidate airplanes, by performing predictive analysis using results of trend analysis as taught by Reference Froom (see at least in [0016]) so that the process of maintenance optimization can be made more efficient and effective.
Yitbarek shows potential defects capturing in [0043] and capturing potential anomalies in [0043]. In [0062]: potential latent anomaly, at least these paragraphs of Yitbarek show “wherein one or more potential or hypothetical conditions of the equipment based on the usage data are configured” in the claim above. 
Yitbarek does not explicitly show “a lower limit”, however, secondary reference Lewis shows “a lower limit” at least in [0058]. Here, Lewis shows in [0058]: the Set Snooze Criteria 116 can be replaced by Select Parameter(s) to Monitor and Rule(s) to Establish Severity Limits 164 (FIG. 3(C)), Select Events to Act as Triggers 166 (FIG. 3(D)), or Select User Defined Criteria to Act as Trigger 168 (FIG. 3(E)). Here, Lewis shows multiple options that can be set as the first and/ or the second lower limit.

Yitbarek shows:
one or more processors (Yitbarek shows: Fig. 4, 404, “Processor Unit”) configured to determine a maintenance schedule for one or more of repairing or inspecting the equipment based on the usage data and the maintenance frequency requirement (Yitbarek shows: [0082], Fig. 14, where Flight hours reads on “usage of equipment”, [0046]-[0047], Fig. 3, # 304, “scheduled maintenance data”, #310, “engineering data – specifications, - circuit programs”), 
determine whether the first lower limit is greater than or less than the second lower limit (Yitbarek shows: [0082], Fig. 14, where Flight hours reads on “usage of equipment”, [0046]-[0047], Fig. 3, # 304, “scheduled maintenance data”, #310, “engineering data – specifications, - circuit programs”),
wherein, responsive to determining that the first lower limit is greater than the second lower limit, the one or more processors are configured to determine a maintenance schedule dictating the one or more of repairing or inspecting the equipment at least as often as the second lower limit (Yitbarek shows: [0044]-[0048], Fig. 3, # 322, “Updated Maintenance and Planning Document”),
wherein, responsive to determining that the first lower limit is less than the second lower limit, the one or more processors are configured to determine the maintenance schedule dictating the one or more of repairing or inspecting the equipment at least as often as the first lower limit (Yitbarek shows: [0044]-[0048], Fig. 3, # 322, “Updated Maintenance and Planning Document”).

As per claim 16: Yitbarek shows:
A system (Yitbarek shows: [0002], [0007]) comprising: 
Regarding the claim limitations below:
a communication unit configured to obtain identification data associated with equipment usage data indicative of usage of equipment and a maintenance frequency requirement for the equipment, the maintenance frequency requirement for the equipment dictating a first lower limit on a frequency at which the equipment is to be one or more of repaired or inspected: (Yitbarek shows: Fig. 4, 404, “Processor Unit”, Yitbarek shows: [0038], memory, also see [0049]-[0054]),
“obtain identification data associated with equipment usage data indicative of usage of equipment and a maintenance frequency requirement for the equipment, the maintenance frequency requirement”
Yitbarek shows:
“obtain identification data associated with equipment usage data indicative of usage of equipment”, usage data indicative of usage of the equipment (Yitbarek shows: [0082], Fig. 14, where Flight hours reads on “usage of equipment”), the maintenance frequency requirement for the equipment (Yitbarek shows: [0046]-[0047], Fig. 3, # 304, “scheduled maintenance data”, #310, “engineering data – specifications, - circuit programs”. Further in [0060]: shows factors that influence maintenance including an environment surrounding the component, frequency of utilization of the component), 
In the claim above, it should be noted that even though Yitbarek does not explicitly show “identification data for equipment” in the claim above. 
However, secondary reference Lewis shows “identification data for equipment” at least in [0050]: equipment ID. 
Reference Yitbarek and Reference Lewis are analogous prior art to the claimed invention because both primary reference and secondary reference perform data analysis for maintenance of equipment.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Lewis in the system of Yitbarek, in order to provide for a system that allows predictive maintenance as a strategy based on measuring the condition of equipment in order to assess whether it will fail during some future period, and then taking appropriate action to either prevent the failure or make allowance for the anticipated equipment downtime as taught by Reference Lewis (see at least in [0010]) so that the process of maintenance optimization can be made more efficient and effective:
one or more processors configured to one or more of create or modify a digital twin of the equipment based on the identification data, the digital twin representing a digital copy of the equipment, wherein the one or more processors are configured to determine a usage maintenance requirement of the equipment based on the usage data being applied to the digital twin, the usage maintenance requirement dictating a second lower limit on the frequency at which the equipment is to be one or more of repaired or inspected, the one or more processors configured to determine whether the first lower limit is greater than or less than the second lower limit (Yitbarek shows: [0046]-[0047], Fig. 3, # 304, “scheduled maintenance data”, #310, “engineering data – specifications, - circuit programs”. Further in [0060]: shows factors that influence maintenance including an environment surrounding the component, frequency of utilization of the component);
Regarding the claim limitations below:
“one or more of create or modify a digital twin of the equipment based on the identification data, the digital twin representing a digital copy of the equipment, wherein the one or more processors are configured to determine a usage maintenance requirement of the equipment based on the usage data being applied to the digital twin, the usage maintenance requirement,”
In the claim limitation above, Yitbarek shows repair and maintenance schedule optimizing, but does not explicitly show “create or modify a digital twin of the equipment”. Based on applicants’ specification, the limitation above is reasonably understood as digital simulation (see spec. [0013]-[0014]). Further, Reference Lewis also does not show “create or modify a digital twin of the equipment”.
Reference Froom shows “create or modify a digital twin of the equipment” at least in ([0101]-[0102], [0121]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Froom in the system of Yitbarek, in order to provide for a system that allows repairing or monitoring defects detected on the plurality of candidate airplanes; conducting a trend analysis by analyzing collective defect data obtained from inspecting of plurality of candidate airplanes; and maintaining the airplane fleet, which includes plurality of candidate airplanes, by performing predictive analysis using results of trend analysis as taught by Reference Froom (see at least in [0016]) so that the process of maintenance optimization can be made more efficient and effective.
Yitbarek shows:
wherein, responsive to determining that the first lower limit is greater than the second lower limit the one or more processors configured to determine a maintenance schedule dictating the one or more of repairing or inspecting the equipment at least as often as the second lower limit, ([0082], Fig. 14, where Flight hours reads on “usage of equipment”, [0046]-[0047], Fig. 3, # 304, “scheduled maintenance data”, #310, “engineering data – specifications, - circuit programs”. Regarding the claim limitations “identification data for equipment” see above. Yitbarek shows: [0046]-[0047], Fig. 3, # 304, “scheduled maintenance data”, #310, “engineering data – specifications, - circuit programs”. Further in [0060]: shows factors that influence maintenance including an environment surrounding the component, frequency of utilization of the component. [0044]-[0048], Fig. 3, # 322, “Updated Maintenance and Planning Document”), 
wherein, responsive to determining that the first lower limit is greater than the second lower limit the one or more processors configured to determine a maintenance schedule dictating the one or more of repairing or inspecting the equipment at least as often as the second lower limit, and wherein, responsive to determining that the first lower limit is less than the second lower limit, the one or more processors configured to determine the maintenance schedule for one or more of repairing or inspecting the equipment at least as often as the first lower limit ([0044]-[0048], Fig. 3, # 322, “Updated Maintenance and Planning Document”).

As per claims 2 and 12: 
further comprising a robotic repair system that automatically repairs the equipment responsive to receiving a signal from the one or more processors based on the maintenance schedule.
In the claim limitation above, Yitbarek shows repair and maintenance schedule optimizing, but does not explicitly show “robotic repair”. Further, Reference Lewis also does not show “robotic repair”.
Reference Froom shows “robotic repair” at least in ([0056], [0070]-[0071], [0080]-[0090], [0103]-[0108]).
Reference Yitbarek and Reference Froom are analogous prior art to the claimed invention because both primary reference and secondary reference perform data analysis for maintenance of equipment.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Froom in the system of Yitbarek, in order to provide for a system that allows repairing or monitoring defects detected on the plurality of candidate airplanes; conducting a trend analysis by analyzing collective defect data obtained from inspecting of plurality of candidate airplanes; and maintaining the airplane fleet, which includes plurality of candidate airplanes, by performing predictive analysis using results of trend analysis as taught by Reference Froom (see at least in [0016]) so that the process of maintenance optimization can be made more efficient and effective.
	
As per claim 3: Yitbarek shows:
wherein the equipment is one or more of an automobile, a rail vehicle, a truck, a marine vessel, a mining vehicle, an aerial drone, or another aerial vehicle ([0038]: airplane).

As per claims 4 and 13: 
wherein the equipment is one or more of a switch at an intersection between two or more routes, a light signal, or a gate that operates to block passage of traffic over a segment of a route.
Regarding the claim above, Yitbarek does not show any of the above limitations. However, Lewis shows “signal” at least in [0050].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Lewis in the system of Yitbarek, in order to provide for a system that allows predictive maintenance as a strategy based on measuring the condition of equipment in order to assess whether it will fail during some future period, and then taking appropriate action to either prevent the failure or make allowance for the anticipated equipment downtime as taught by Reference Lewis (see at least in [0010]) so that the process of maintenance optimization can be made more efficient and effective
Further, Froom shows “a light signal” and “switch” (at least in [0059]-[0069], [0078]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Froom in the system of Yitbarek, in order to provide for a system that allows repairing or monitoring defects detected on the plurality of candidate airplanes; conducting a trend analysis by analyzing collective defect data obtained from inspecting of plurality of candidate airplanes; and maintaining the airplane fleet, which includes plurality of candidate airplanes, by performing predictive analysis using results of trend analysis as taught by Reference Froom (see at least in [0016]) so that the process of maintenance optimization can be made more efficient and effective.

As per claims 5, 14 and 18: 
wherein the usage data includes one or more of a weather condition, an amount of traffic passing over or through the equipment, a distance that the equipment has moved, an amount of time that the equipment has been actively used, or a total weight or a total mass on the equipment.
Regarding the claim limitation above, Yitbarek does not show the above limitations. However, Lewis shows “weather” at least in [0012] and “distance traveled” at least in [0059].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Lewis in the system of Yitbarek, in order to provide for a system that allows predictive maintenance as a strategy based on measuring the condition of equipment in order to assess whether it will fail during some future period, and then taking appropriate action to either prevent the failure or make allowance for the anticipated equipment downtime as taught by Reference Lewis (see at least in [0010]) so that the process of maintenance optimization can be made more efficient and effective.

As per claim 8: Yitbarek shows:
wherein the one or more processors are configured to modify the maintenance schedule into a revised schedule responsive to a change in one or more of the maintenance frequency requirement or the usage frequency requirement ([0044]-[0048], Fig. 3, # 322, “Updated Maintenance and Planning Document”).

As per claims 9 and 15: 
further comprising modifying the maintenance schedule into a revised schedule based on one or more of a change in the maintenance frequency requirement, a change in the usage maintenance frequency, historical accidents of other equipment of a common type of equipment, or historical defects in other equipment of the common type of equipment.
Regarding the claim limitation above, Yitbarek does not show the “accidents” in the claim above. However, Lewis shows “accidents” at least in [0006].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Lewis in the system of Yitbarek, in order to provide for a system that allows predictive maintenance as a strategy based on measuring the condition of equipment in order to assess whether it will fail during some future period, and then taking appropriate action to either prevent the failure or make allowance for the anticipated equipment downtime as taught by Reference Lewis (see at least in [0010]) so that the process of maintenance optimization can be made more efficient and effective.

As per claim 10: Yitbarek shows:
wherein the one or more processors are configured to modify the maintenance schedule into a revised schedule also based on historical defects in other equipment of a common type of equipment ([0043] and [0076]).

As per claim 17: 
wherein the identification data includes one or more of a location of the equipment, an amount of vehicular traffic passing over or through the equipment, a functional or non-functional state of the equipment, or a type of usage of the equipment.
Regarding the claim limitation above, Yitbarek does not show the above limitations. However, Lewis shows “location” ([0012], [0041]-[0052]) and “distance traveled” at least in [0059].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Lewis in the system of Yitbarek, in order to provide for a system that allows predictive maintenance as a strategy based on measuring the condition of equipment in order to assess whether it will fail during some future period, and then taking appropriate action to either prevent the failure or make allowance for the anticipated equipment downtime as taught by Reference Lewis (see at least in [0010]) so that the process of maintenance optimization can be made more efficient and effective.

As per claim 19: 
wherein the regulatory maintenance frequency requirement for the equipment dictates a lower limit on a frequency at which the equipment is to be one or more of repaired or inspected.
In the claim above, it should be noted that even though Yitbarek shows maintenance frequency being used to determine why anomalies exist in the maintenance of the equipment and also in the potential risk calculations, Yitbarek does not explicitly show “a lower limit” in the claim above. 
However, secondary reference Lewis shows “a lower limit” at least in [0058]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Lewis in the system of Yitbarek, in order to provide for a system that allows predictive maintenance as a strategy based on measuring the condition of equipment in order to assess whether it will fail during some future period, and then taking appropriate action to either prevent the failure or make allowance for the anticipated equipment downtime as taught by Reference Lewis (see at least in [0010]) so that the process of maintenance optimization can be made more efficient and effective

As per claim 6: 
wherein the maintenance frequency requirement for the equipment comprises a legislative requirement.
Regarding the claim limitation above, Yitbarek in view of Lewis does not show “legislative” or regulatory requirement (as described in applicants specification see [0037]).
Froom shows “legislative” or regulatory requirement at least in [0101]: FAA.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Froom in the system of Yitbarek, in order to provide for a system that allows repairing or monitoring defects detected on the plurality of candidate airplanes; conducting a trend analysis by analyzing collective defect data obtained from inspecting of plurality of candidate airplanes; and maintaining the airplane fleet, which includes plurality of candidate airplanes, by performing predictive analysis using results of trend analysis as taught by Reference Froom (see at least in [0016]) so that the process of maintenance optimization can be made more efficient and effective.

As per claim 20: 
wherein the maintenance frequency requirement for the equipment is a delegated legislative requirement.
Regarding the claim limitation above, Yitbarek in view of Lewis does not show “legislative” or regulatory requirement (as described in applicants specification see [0037]).
Froom shows “legislative” or regulatory requirement at least in [0101]: FAA.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Froom in the system of Yitbarek, in order to provide for a system that allows repairing or monitoring defects detected on the plurality of candidate airplanes; conducting a trend analysis by analyzing collective defect data obtained from inspecting of plurality of candidate airplanes; and maintaining the airplane fleet, which includes plurality of candidate airplanes, by performing predictive analysis using results of trend analysis as taught by Reference Froom (see at least in [0016]) so that the process of maintenance optimization can be made more efficient and effective.

As per claim 21: 
wherein creating or modifying the digital twin includes simulating usage of the equipment under one or more of potential or hypothetical conditions.
In the claim limitation above, Yitbarek shows repair and maintenance schedule optimizing, but does not explicitly show “create or modify a digital twin of the equipment”. Based on applicants’ specification, the limitation above is reasonably understood as digital simulation (see spec. [0013]-[0014]). Further, Reference Lewis also does not show “create or modify a digital twin of the equipment”.
Reference Froom shows “create or modify a digital twin of the equipment” at least in ([0101]-[0102], [0121]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Froom in the system of Yitbarek, in order to provide for a system that allows repairing or monitoring defects detected on the plurality of candidate airplanes; conducting a trend analysis by analyzing collective defect data obtained from inspecting of plurality of candidate airplanes; and maintaining the airplane fleet, which includes plurality of candidate airplanes, by performing predictive analysis using results of trend analysis as taught by Reference Froom (see at least in [0016]) so that the process of maintenance optimization can be made more efficient and effective.


Response to Arguments
Applicants arguments are related to amended claims are moot in view of the new grounds of rejection necessitated by the amendments.

Applicants’ Argument #1
Applicants’ argue on pages 9-10 of applicants’ remarks that the claim limitation “obtain identification data associated with equipment, usage data indicative of usage of the equipment and a maintenance frequency requirement for the equipment, the maintenance frequency requirement for the equipment dictating a first lower limit on a frequency at which the equipment is to be one or more of repaired or inspected” is not shown by prior art (see applicants’ arguments for more details).
Response to Argument #1
Applicants’ arguments have been fully considered; however, examiner respectfully disagrees.

Regarding the claim limitations below:
“obtain identification data associated with equipment, usage data indicative of usage of the equipment (Yitbarek shows: [0082], Fig. 14, where Flight hours reads on “usage of equipment”) and a maintenance frequency requirement for the equipment, the maintenance frequency requirement for the equipment dictating a first lower limit on a frequency at which the equipment is to be one or more of repaired or inspected”
Yitbarek shows:
obtain identification data associated with equipment”, usage data indicative of usage of the equipment (Yitbarek shows: [0082], Fig. 14, where Flight hours reads on “usage of equipment”), and a maintenance frequency requirement for the equipment, the maintenance frequency requirement for the equipment dictating a “first lower limit(Yitbarek shows: [0046]-[0047], Fig. 3, # 304, “scheduled maintenance data”, #310, “engineering data – specifications, - circuit programs”. Further in [0060]: shows factors that influence maintenance including an environment surrounding the component, frequency of utilization of the component), 
In the claim above, it should be noted that even though Yitbarek shows maintenance frequency being used to determine why anomalies exist in the maintenance of the equipment and also in the potential risk calculations, Yitbarek does not explicitly show “a lower limit” in the claim above. 
However, secondary reference Lewis shows “a lower limit” at least in [0058]. Here, Lewis shows in [0058]: the Set Snooze Criteria 116 can be replaced by Select Parameter(s) to Monitor and Rule(s) to Establish Severity Limits 164 (FIG. 3(C)), Select Events to Act as Triggers 166 (FIG. 3(D)), or Select User Defined Criteria to Act as Trigger 168 (FIG. 3(E)). Here, Lewis shows multiple options that can be set as the first and/ or the second lower limit.
Reference Yitbarek and Reference Lewis are analogous prior art to the claimed invention because both primary reference and secondary reference perform data analysis for maintenance of equipment.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Lewis in the system of Yitbarek, in order to provide for a system that allows predictive maintenance as a strategy based on measuring the condition of equipment in order to assess whether it will fail during some future period, and then taking appropriate action to either prevent the failure or make allowance for the anticipated equipment downtime as taught by Reference Lewis (see at least in [0010]) so that the process of maintenance optimization can be made more efficient and effective.
In the claim above, it should be noted that even though Yitbarek does not explicitly show “identification data for equipment” in the claim above. 
However, secondary reference Lewis shows “identification data for equipment” at least in [0050]: equipment ID. 
Reference Yitbarek and Reference Lewis are analogous prior art to the claimed invention because both primary reference and secondary reference perform data analysis for maintenance of equipment.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Lewis in the system of Yitbarek, in order to provide for a system that allows predictive maintenance as a strategy based on measuring the condition of equipment in order to assess whether it will fail during some future period, and then taking appropriate action to either prevent the failure or make allowance for the anticipated equipment downtime as taught by Reference Lewis (see at least in [0010]) so that the process of maintenance optimization can be made more efficient and effective.

Applicants’ Argument #2
Applicants’ argue on pages 10-11 of applicants’ remarks that the claim limitation “one or more of create or modify a digital twin of the equipment based on the identification data, the digital twin representing a digital copy of the equipment, wherein one or more potential or hypothetical conditions of the equipment based on the usage data are configured to be applied to the digital twin of the equipment to determine a usage maintenance requirement of the equipment, the usage maintenance requirement dictating a second lower limit on the frequency at which the equipment is to be one or more of repaired or inspected” is not shown by prior art (see applicants’ arguments for more details).
Response to Argument #2
Applicants’ arguments have been fully considered; however, examiner respectfully disagrees.
Regarding the claim limitations below:
“one or more of create or modify a digital twin of the equipment based on the identification data, the digital twin representing a digital copy of the equipment, wherein one or more potential or hypothetical conditions of the equipment based on the usage data are configured to be applied to the digital twin of the equipment to determine a usage maintenance requirement of the equipment, the usage maintenance requirement dictating a second lower limit on the frequency at which the equipment is to be one or more of repaired or inspected;”
In the claim limitation above, Yitbarek shows repair and maintenance schedule optimizing, but does not explicitly show “create or modify a digital twin of the equipment”. Based on applicants’ specification, the limitation above is reasonably understood as digital simulation (see spec. [0013]-[0014]). Further, Reference Lewis also does not show “create or modify a digital twin of the equipment”.
Reference Froom shows “create or modify a digital twin of the equipment” at least in ([0101]-[0102], [0121]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Froom in the system of Yitbarek, in order to provide for a system that allows repairing or monitoring defects detected on the plurality of candidate airplanes; conducting a trend analysis by analyzing collective defect data obtained from inspecting of plurality of candidate airplanes; and maintaining the airplane fleet, which includes plurality of candidate airplanes, by performing predictive analysis using results of trend analysis as taught by Reference Froom (see at least in [0016]) so that the process of maintenance optimization can be made more efficient and effective.
Yitbarek shows potential defects capturing in [0043] and capturing potential anomalies in [0043]. In [0062]: potential latent anomaly, at least these paragraphs of Yitbarek show “wherein one or more potential or hypothetical conditions of the equipment based on the usage data are configured” in the claim above. 
Yitbarek does not explicitly show “a lower limit”, however, secondary reference Lewis shows “a lower limit” at least in [0058]. Here, Lewis shows in [0058]: the Set Snooze Criteria 116 can be replaced by Select Parameter(s) to Monitor and Rule(s) to Establish Severity Limits 164 (FIG. 3(C)), Select Events to Act as Triggers 166 (FIG. 3(D)), or Select User Defined Criteria to Act as Trigger 168 (FIG. 3(E)). Here, Lewis shows multiple options that can be set as the first and/ or the second lower limit.

Applicants’ Argument #3
Applicants’ argue on pages 9-10 of applicants’ remarks that the “The Office Action relies on the engineering data 310 of Yitbarek to represent the maintenance frequency requirement for the equipment as recited in claim 1.2 Applicant 1 U.S. Patent Application No. 2010/0070237 "Yitbarek" at paragraphs [0037]-[0042] traverses. Yitbarek teaches that the optimal interval for maintenance is based on analysis of the historical scheduled maintenance, historical un-scheduled maintenance, and engineering information about the equipment. However, if the optimal interval for maintenance is based on the historical maintenance data in conjunction with the engineering specifications, then the engineering data alone does not contain or dictate a maintenance frequency as recited in claim 1. Nowhere does Yitbarek describe or suggest that the engineering specifications include maintenance frequency requirements. Like Yitbarek, Lewis and Froom fail to describe or suggest obtaining a maintenance frequency requirement for equipment that includes a first lower limit on a frequency at which equipment is to be repaired and/or inspected” is not shown by prior art (see applicants’ arguments for more details).
Response to Argument #3
Applicants’ arguments have been fully considered; however, examiner respectfully disagrees.
Applicants’ specification at least in [0041], [0046], [0047] shows how the maintenance schedule is not simply based on engineering data, but also includes historical data for the same or similar equipment to figure out the maintenance schedule. 
[0041]: “As another example, the maintenance schedule may be revised by the modifying unit based on a history of accidents, damage, or defects of other equipment. Several of the same type of equipment may be monitored by the scheduling unit and/or modifying unit of the maintenance system. Responsive to at least a designated threshold number or percentage (e.g., 10%) of the same type of equipment experiencing the same damage, accident, or defect, the modifying unit can revise the maintenance schedule or revised schedule.”
[0046]: “At 312, historical accident data and/or defect history of the equipment is examined. The historical accident data can indicate previous accidents of the same equipment or different equipment (but the same type of equipment). The defect history can indicate previously detected defects or faults of the same equipment or different equipment (but the same type of equipment). The accident data and/or defect history can be obtained by the scheduling unit and/or modifying unit from the sensing units or from the memory 202.”
[0047]: “As another example, the maintenance schedule may be revised responsive to determining that the accident data and/or history of defects associated with the equipment or same type of equipment indicates that maintenance should occur sooner or more often than is provided for in the maintenance schedule generated at 310. If the maintenance schedule is to be revised, then flow of the method 300 can proceed toward 316. Otherwise, if the maintenance schedule does not need to be revised, then flow of the method 300 can proceed toward 318.”

Applicants’ Argument #4
Applicants’ argue on pages 10-11 of applicants’ remarks that the “The Office Action contends that Lewis teaches multiple options that can be set as the first and/or second lower limit as recited in claim 1. Applicant traverses. Lewis describes no such thing. Instead, Lewis teaches various snooze criteria for when to snooze an alarm. Lewis teaches that the alarm snooze criteria may be based on Abnormal Event Frequency 162, Select Parameters to Monitor and Rules to Establish Severity Limits 164, or Select Events to Act as Triggers 166. For example, the alarm indicating an abnormal event may be snoozed based on the component, sub-system, or system health. The severity limits taught by Lewis, however, for deciding when to snooze an alarm have Office Action dated 10-February-2021, at pages 4-5 nothing to do with a frequency of performing maintenance or repair to equipment, as recited in claim 1. For example, Lewis teaches that an alarm may be snoozed based on the severity limits of the abnormal event triggering the alarm that are in place. Lewis does not, however, teach that the limits for snoozing the alarm have anything to do with any limits on a frequency at which equipment may be repaired or inspected. Stated differently, the severity limits are setup regarding the severity of the event triggering the alarm. The limits have nothing to do with a frequency at which equipment is to be maintained.” is not shown by prior art (see applicants’ arguments for more details).
Response to Argument #4
Applicants’ arguments have been fully considered; however, examiner respectfully disagrees.
In response to argument #1, the rejection to the limitation applicants are arguing has been addressed. Further, applicants argument that Lewis is not showing “The severity limits taught by Lewis, however, for deciding when to snooze an alarm have Office Action dated 10-February-2021, at pages 4-5 nothing to do with a frequency of performing maintenance or repair to equipment, as recited in claim 1” is unpersuasive for the following reasons:
Yitbarek shows frequency of maintenance being based on frequency of utilization of the component [0060]. 
Additionally Lewis shows association between frequency and the limit or snooze at least in the following paragraphs:
 [0053]: In Set Snooze Criteria 116, the Abnormal Event is Snoozed based on such factors as time, occurrence frequency, minimum allowable system or component health factors, predefined events, minimum allowable system or component health factor, and other user definable criteria.
[0054] The next evaluation is Snooze Criteria Violated 118.  Another logical operator evaluates whether the Snooze criteria have been violated and, if so, advances the algorithm to Snooze Released 120.  Snooze Released is the criteria evaluated for violation such as time, occurrence frequency, minimum allowable system or component health factor, predefine event (i.e. completion of repair, component change-out, etcetera), and user defined criteria.  The algorithm then terminates 122.
[0061] The algorithm of FIG. 3(G) is similar to that of FIG. 3(F), but introduces Snooze Based on Frequency 174.

Applicants’ Argument #5
Applicants’ argue on pages 11 of applicants’ remarks that the “Third, claim 1 recites creating or modifying a digital twin of the equipment, and applying potential or hypothetical conditions to the digital twin to determine a usage maintenance requirement. The cited references describe no such thing. Yitbarek teaches that the statistical analysis engine 314 identifies maintenance intervals that maximize the change of identifying anomalies and potential anomalies during scheduled maintenance. This is not the same applying hypothetical or potential conditions to a digital twin, as recited in claim 1. Yitbarek has nothing to do with a digital twin representing a digital copy of equipment, nor applying potential conditions to the digital twin to determine a usage maintenance requirement, as recited in claim 1. Like Yitbarek, Lewis and Froom fail to describe or suggest anything about applying potential or hypothetical conditions to equipment to determine a usage maintenance requirement dictating a second lower limit on the frequency at which the equipment is to be repaired and/or inspected.
Furthermore, the Office Action is ignoring the full plain and ordinary language of the claims. The Office Action fails to cite any section of Yitbarek, Lewis, or Froom that describes applying hypothetical conditions to a digital twin representing a digital copy of the equipment to determine a usage maintenance requirement of the equipment.” is not shown by prior art (see applicants’ arguments for more details).
Response to Argument #5
Applicants’ arguments have been fully considered; however, examiner respectfully disagrees.
The digital twin limitation has been addressed in Response to Argument #2. The office is using a combination of the Yitbarek and Froom reference to show the “digital twin” limitation. 
In the claim limitation above, Yitbarek shows repair and maintenance schedule optimizing, but does not explicitly show “create or modify a digital twin of the equipment”. Based on applicants’ specification, the limitation above is reasonably understood as digital simulation (see spec. [0013]-[0014]). Further, Reference Lewis also does not show “create or modify a digital twin of the equipment”.
Reference Froom shows “create or modify a digital twin of the equipment” at least in ([0101]-[0102], [0121]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Froom in the system of Yitbarek, in order to provide for a system that allows repairing or monitoring defects detected on the plurality of candidate airplanes; conducting a trend analysis by analyzing collective defect data obtained from inspecting of plurality of candidate airplanes; and maintaining the airplane fleet, which includes plurality of candidate airplanes, by performing predictive analysis using results of trend analysis as taught by Reference Froom (see at least in [0016]) so that the process of maintenance optimization can be made more efficient and effective.
It also should be noted that applicants are arguing against the references individually and as discussed In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) “One cannot show non obviousness by attacking references individually where the rejections are based on combinations of references.”

Applicants’ Argument #6
Applicants’ argue on pages 11-12 of applicants’ remarks that the “Fourth, the cited references fail to describe or suggest determining whether the first lower limit is greater than or less than the second lower limit, and responsive to this "Yitbarek" at paragraph [0043] determination, determining a maintenance schedule dictating the repair and/or inspection at least as often as the first or second lower limit, whichever is less than the other. The Office Action contradicts itself in the rejection of this aspect of claim 1. First, the Office Action recognizes that Yitbarek does not describe or suggest a first lower limit on the frequency at which equipment is to be repaired and/or inspected. Applicant agrees. Yitbarek does not describe or suggest first or second lower limits on a frequency of repair to equipment. Subsequently, however, the Office Action contends that Yitbarek describes determining whether the first lower limit is greater than or less than the second lower limit, and determining a maintenance schedule based on the determination of whether the first lower limit is greater than or less than the second lower limit.7 Applicant traverses. The Office Action recognizes that Yitbarek fails to describe or suggest a first lower limit on a frequency at which equipment is to be repaired or inspected, or a second lower limit on a frequency at which the equipment is to be repaired or inspected. If Yitbarek fails to describe or suggest any lower limits, then Yitbarek necessarily cannot determine whether a first lower limit is greater than or less than a second lower limit, as suggested by the Office Action..” is not shown by prior art (see applicants’ arguments for more details).
Response to Argument #6
Applicants’ arguments have been fully considered; however, examiner respectfully disagrees.
Applicants’ argument above related to the “limit” has been addressed above in response to argument # 4.

Applicants’ Argument #7
Applicants’ argue on pages 12-13 of applicants’ remarks that the “Finally, a person of ordinary skill would not look to Yitbarek, nor modify Yitbarek to arrive at the claimed invention. Studying historical maintenance data (scheduled and/or un-scheduled) has nothing to do with determining a usage maintenance requirement by applying potential or hypothetical conditions to the equipment. Stated differently, Yitbarek looks to the past to determine an optimal maintenance interval. Alternatively, claim 1 looks to the future to determine the maintenance schedule. A person of ordinary skill would look only to past or historical data to determine an optimal maintenance frequency, as Yitbarek is silent with regards to looking at any future or anticipated information.” is not shown by prior art (see applicants’ arguments for more details).
Response to Argument #7
Applicants’ arguments have been fully considered; however, examiner respectfully disagrees.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Froom in the system of Yitbarek, in order to provide for a system that allows repairing or monitoring defects detected on the plurality of candidate airplanes; conducting a trend analysis by analyzing collective defect data obtained from inspecting of plurality of candidate airplanes; and maintaining the airplane fleet, which includes plurality of candidate airplanes, by performing predictive analysis using results of trend analysis as taught by Reference Froom (see at least in [0016]) so that the process of maintenance optimization can be made more efficient and effective.
Reference Yitbarek and Reference Lewis are analogous prior art to the claimed invention because both primary reference and secondary reference perform data analysis for maintenance of equipment.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Lewis in the system of Yitbarek, in order to provide for a system that allows predictive maintenance as a strategy based on measuring the condition of equipment in order to assess whether it will fail during some future period, and then taking appropriate action to either prevent the failure or make allowance for the anticipated equipment downtime as taught by Reference Lewis (see at least in [0010]) so that the process of maintenance optimization can be made more efficient and effective.

	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2013/0288210) Stewart; Andrew James et al. A semi-automated maintenance management system instructs a technician to disassemble a component into parts, compare each part to a reference entry and identify any discrepancies between the part and the reference entry, repair or replace the component according to instructions automatically provided for the discrepancy when a known discrepancy is found, create a disposition when an unknown discrepancy is found, and reassemble the component (Abstract).

Foreign Reference:
(DE 102007029248 A1) HORCH ALEXANDER. This reference is concerned with forecast-data e.g. life span data, determining method for .e.g. wear-afflicted machine, involves updating forecast-data considering actual process data such that updated process information is provided as maintenance and measurement data.

NPL Reference:
Zhang, Hao et al. A Digital Twin-Based Approach for Designing and Multi-Objective Optimization of Hollow Glass Production Line. Published in: IEEE Access (Volume: 5, Page(s): 26901-26911). (Year: 2013). Key Laboratory of Computer Integrated Manufacturing System, Guangdong University of Technology, Guangzhou, China. This reference is concerned with achieving smart manufacturing, resulting in the increasing number of newly designed production lines in both developed and developing countries. Under the individualized designing demands, more realistic virtual models mirroring the real worlds of production lines are essential to bridge the gap between design and operation. This paper presents a digital twin-based approach for rapid individualized designing of the hollow glass production line. The digital twin merges physics-based system modeling and distributed real-time process data to generate an authoritative digital design of the system at pre-production phase. A digital twin-based analytical decoupling framework is also developed to provide engineering analysis capabilities and support the decision-making over the system designing and solution evaluation. Three key enabling techniques as well as a case study in hollow glass production line are addressed to validate the proposed approach.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P/           Examiner, Art Unit 3624                                                                                                                                                                                             /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624